Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on October 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,485,646, U.S. Patent No. 9,199,059 and U.S. Patent No. 8,808,323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter
Claims 1-18 allowed.
Referring to claim 1, Okushi (US 2007/0208361), which is the closest prior art of record, discloses a medical device 5a (Fig. 20) coupled to a catheter 3 (Fig. 20), comprising: a generally tubular coupling projecting proximally from the medical device and circumferentially engaged with the catheter, the generally tubular coupling having a proximal end and a distal end; and a circumferentially compressive member 56a (Fig. 20) disposed concentrically about the generally tubular coupling. Okushi discloses the medical device includes a plurality of cutouts 53, however, Okushi fails to disclose the plurality of cutouts 53 are extends to the portion between lead lines 55a and 57a as shown in Fig. 20. In paragraph [0070] Okushi discloses “a photo-curing resin 57a is supplied to the periphery of the inner tube 3 from the proximal side of the tube 56a toward the distal side thereof and cured, the tubular member 55a and an end of the first removing member 5a are fixed to the inner tube 3.” The cross-section view of Fig. 20 appears to show that the portion between lead lines 55a and 57a doesn’t have cutouts. One of ordinary skill in the art would not provide a plurality of cutouts to the portion between lead lines 55a and 57a because the photo-curing resin 57a is the attachment mechanism to secure outer tubular members 55a and 56a to outer surface of catheter 3, thereby, secure the proximal end of medical device 5a to catheter 3.

    PNG
    media_image1.png
    705
    393
    media_image1.png
    Greyscale

Again referring to claim 1, the art of record alone or in combination did not teach the recited limitations of a first plurality of cutouts positioned at one of or both the proximal end or distal end and positioned about a circumferential axis of the generally tubular coupling and a second plurality of cutouts in an intermediate section and positioned about the circumferential axis of the generally tubular coupling, the first plurality of cutouts and the second plurality of cutouts being geometrically deformable to allow for diametric expansion diametric compression of the generally tubular coupling 
Referring to claim 13, there is no art of record alone or in combination that teaches of a method for attaching a proximal end of a medical device to a catheter that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the steps of disposing a thin tube over a catheter body and over at least a portion of the proximal end of the medical device, wherein the proximal end includes a plurality of cutouts; disposing a circumferentially compressive member coaxially over the thin tube; and joining the thin tube to the catheter body through the plurality of cutouts to attached the proximal end of the medical device to the catheter body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771